Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 13 May 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson May 13th 1814

I have often felt thankful that we cannot trace our Geneology to the family of Kill-Joys, but are closely allied to those, who considered every dispensation as the allotment of an alwise Parent, who has permitted us in this Vale of Tears, to gather every comfort, every incidental circumstance, which may grow into a Blessing, & gratefully enjoy the present moment—
While I regret Mr T. Adams’, & Cousin Susan Adams confinement, & any additional trouble of Sickness you have had among your domesties, I rejoice with you that your lives were spared, while so many others have been summoned to the eternal world in a distressing, & sudden manner— Our early acquaintance, & highly respected Friend Mr Otis,—he too, is among the number who have finished their course, & lie down in the silent mansions of the Dead, leaving a faithful Partner, & Daughters, to think of his many Virtues, & mourn their deprivation—The spotted fever has greatly abated in Haverhill, & in the Vicinity—a few persons have been sick in this Town—Mrs Little, lies very ill now, by its continuance we think it must be the Typhus fever—Mr  Humphrey Noyes, was in health, sick with a lung fever & dead, in less than a week—Mr Peabody has lost in him a friend, & the Town a worthy member—The thick Fog, which we have had here, the east wind, cold, & rain which surrounds our atmosphere, affects my tender lungs—& made me deeply feel the force of Mr T. Boylstone’s observation—But though I may believe the climate healthy, yet I will not like the Inhabitants of Nova Zembla, contend, thatmine is the best—
By Mr Samuel Gray of Boston, who brought a Son, to board with us, I heard that our cousin Hall, bad been confined to her Chamber this last winter, I hope nothing very formidable has taken place—that may indicate a lasting Sickness—or any event that may interrupt the highly anticipated happiness of our dear Cousin—She appeard last Fall, to be so satisfied, & completely happy, even her cup to overflow, that I confess I trembled for her—I do not recollect ever seeing a person who appeared to have all Ideas of happiness centered, & so fully realized— as were those of my good, & grateful Cousin’s—In this dear Home, she hoped to taste the genuine Sweets of domestic Life with a virtuous & pleasant Partner, enjoy the society of her Friends, “where domestic duties meet, And fire-side pleasures gambol at her feet— “
The first of May is past, with those of former months, which Mr Pitman said, was the alloted period which should unite his hand, with our amiable, cousin Hanna Smith’s—But I do no see it announced in the publick news—To what can his conduct be attributed?—I fully believe, that some other Object has taken possession of his heart, & he has not courage to avow it—young men in general are too fond of being married, to Neglect an Opportunity of this kind, espicially, when favoured by the wishes of Parents, & the most flattering Prospects—unless there was some other favorite lurking, which perhaps, involuntarily has stolen away his affections—But let it be what it may, Abby, says, she would know the worst, & give him full liberty to go—where he chose—we can act for ourselves but it is dangerous to advise Others—But I cannot bear to have her treated coolly, & triffled with. She is too good a Girl—I heard the dear, gentle Spirit, mild, & amiable Hannah, were payed the accustomed farewell visit among her Friends, before the expected ceremony was passed—His Death might be more afflictive but would not be so mortifying, as such dallying—The distress would then be viewed as coming from another Source to which we ought to submit——
We are here as comfortable as usual, several of our family have been indisposed, but through mercy not of long continuance—Abby has had a bad sore throat, but is now better—Mr Peabody has the use of his limbs much better, since the Spring—And I am glad to hear my dear Son, can walk again, & is not quite so lameas in the winter—
I am glad to hear something is doing about that wood land—you know I shall be pleased with what you, & the President thinks for the best—both as to that, & the Medford Buisness—
Present Mr Peabody’s, & Abby’s affectionate regards where due, with the Sisterly love of 

E. PeabodyExcuse the bad writing &c